UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1058


RONALD L. TUCK,

                  Plaintiff - Appellant,

          v.

MASONIC EASTERN STAR HOME OF N.C., d/b/a             Whitestone
Retirement Community; LIFE CARE SERVICES LLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00684-CCE-JLW)


Submitted:   May 18, 2016                    Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald L. Tuck, Appellant Pro Se. Michael Douglas McKnight,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald L. Tuck seeks to appeal the district court’s order

dismissing his civil action alleging employment discrimination.

We   dismiss     the    appeal    for    lack       of   jurisdiction      because       the

notice of appeal was not timely filed.

       Parties    are     accorded      30        days   after    the    entry      of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

December 14, 2015.           The notice of appeal was filed 31 days

later,   on    January 14,       2016.        Because      Tuck   failed       to   file   a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                        We dispense with

oral    argument       because    the    facts       and   legal    contentions          are

adequately     presented     in    the       materials     before       this   court     and

argument would not aid the decisional process.



                                                                                 DISMISSED




                                              2